Title: Thomas Jefferson to Josef Yznardy, 6 August 1813
From: Jefferson, Thomas
To: Yznardy, Josef


          My excellent and venerated friend Monticello August 6. 13.
          I am living retired in the mountains of Virginia, & so far removed from any seaport, that I never hear of a vessel sailing to Cadiz until she is gone. this is the true & sole reason why so many of your kind letters to me remain unacknoleged.
			 M. Correa de Serra, of Lisbon, having done me the favor of a visit, and being to sail
			 for the peninsul within a few weeks, furnishes me at length the opportunity of conveying a letter, of which I gladly avail myself, to recall myself to your recollection, and
			 to assure you that I retain a lively sense of your kindness & friendship, of which I had so many proofs while you were in the US. as well as since your return to Spain. in the distresses of that country, & of Cadiz particularly, I have had just feelings for the sufferings of the inhabitants generally, but especially for yourself. to be
			 forced from your own comfortable house habitation, & exposed to the brutalities & oppressions of the military, at your time of life, is truly afflicting. I hope you have had health & spirits to bear up under them, and that blessed peace will at length relieve you & your country from suffering. I enjoy good health myself, & am living amidst a croud of grand children, & great grand children, as happily as the debilities of age will permit. I here cherish the recollection of the friendships I have contracted in my journey thro’ life, & think with particular pleasure on that which I have borne to yourself and shall continue to bear thro’ life. Accept the assurance of this, with my prayers for your health, happiness & life through long years yet to come
          Th:
            Jefferson
        